DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
No election is required at this time. The disclosure is drawn to two distinct embodiments:
Species 1: a clothing assembly comprising a pair of magnets positioned in respective channels inside the hood, as shown in Figs. 1-6.
Species 2: a clothing assembly comprising a pair of magnets at each end of a drawstring, as shown in Figs. 7-14.
However, all of the claims are drawn to Species 1. Any amendment presenting claims drawn to species 2 may be withdrawn by Examiner for being drawn to a non-elected species in accordance with MPEP 818.02(a) and/ or 821.03.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (lines 6-8 of paragraph 5 on page 1). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “incongruent” in claim 3 is used by the claim to mean “initially separate from the hood,” while the accepted meaning is “lacking in harmony; incompatible; not in agreement.” The term is indefinite because the specification does not clearly redefine the term.
For the purpose of applying art, as best understood, Examiner is treating “incongruent” as if it means “initially separate from the hood”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over [Geronimo, US 2015/0113699] in view of [Daly, US 2012/0317702].

Regarding claim 1:
Geronimo teaches (Fig. 2):
A hood assembly comprising 
a hood (the article shown in Fig. 2; i.e. “wearable towel…10”; paragraph 25) with a first hood semi-portion (refer to annotated Fig. 2 of Geronimo below) and a second hood semi-portion (refer to annotated Fig. 2 of Geronimo below), the hood sized to be selectively worn over a head of a user; 
a first adjustment assembly (refer to annotated Fig. 2 of Geronimo below) in the first hood semi-portion, 


    PNG
    media_image1.png
    721
    712
    media_image1.png
    Greyscale


Thus Geronimo teaches all the claimed limitations except:
Geronimo does not expressly teach:

the second adjustment assembly comprising a second channel having a length of at least 2 inches and encasing a second magnet therein, the second magnet being slidable through the second channel and having a second magnetic polarity; wherein the second magnetic polarity is an opposing polarity of the first magnetic polarity, such that the first magnet can be selectively secured together with the second magnet to thereby bring together a portion of the first hood semi-portion with a portion of the second hood semi-portion.

	Geronimo identifies the first and second assemblies as “a separable fastener 18 such as a zipper, or any fastener known in the art for removably securing one object to another including, for example, standard push-button snaps, Velcro-type fasteners, adhesive substances, combinations thereof, and the like” (paragraph 26).  Thus Geronimo teaches the first and second assemblies can be any fastener known in the art.
	Daly teaches (Figs. 1-4) “a garment (2) such as a scarf or a shawl” (paragraph 12; Fig. 1) with a fastener comprising a first adjustment assembly (“first pocket (6)” and “first catch part” (29); paragraph 13; Fig. 2) comprising a first channel (“first pocket (6)”) encasing a first magnet “first catch part” (29) therein, the first magnet being slidable through the first channel (“The first catch part (29) can slide within the first pocket (6)”; paragraph 13) and having a first magnetic polarity (elements 29 and 30 are “magnetically coupled”; paragraph 13); and a second adjustment assembly (“second pocket (8)” and “second catch part” (30); paragraph 14) comprising a second channel (“second pocket (8)”) encasing a second magnet “second catch part” (30) therein, the second magnet being slidable through the second channel (“the second catch part (30) can slide within the second pocket (8)”; paragraph 14) and having a 29 and 30 are “magnetically coupled”; paragraph 13); wherein the second magnetic polarity is an opposing polarity of the first magnetic polarity (inasfar as 29 and 30 are magnetically coupled, they have opposing polarity), such that the first magnet can be selectively secured together (“become sufficiently magnetically engaged…in magnetic catched relation”; paragraph 28) with the second magnet to thereby bring together a portion of a first semi-portion with a portion of a second semi-portion.
	Daly further teaches the magnetic fastener “allows adjustment of the garment in relation to itself or the wearer without having to release the mated parts of the catch”. (paragraph 3).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have selected the first and second adjustment assemblies of Daly as the fastener of the hood of Geronimo in order to create an improved hood, one with the advantage of allowing adjustment of the garment in relation to itself or the wearer without having to release the mated parts of the catch, as taught by Daly (paragraph 3).

	Thus the modified hood assembly meets all claim limitations except:
	Geronimo does not expressly teach the first channel and second channel each have a length of at least 2 inches.
	However, in further view of Geronimo:
	The first and second adjustment assemblies of Geronimo, as drawn in Fig. 2, appear to extend from around the thorax to around the abdomen of a human wearer when worn.  Thus Geronimo at least suggests a fastener length commensurate to such a distance on a human wearer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified both the first and second channels of the modified hood assembly to be each a length of at least 2 inches in order to 20 so that their head and neck perspiration would fall thereon or otherwise be substantially absorbed therein” (paragraph 26).  One would be motivated to accommodate a wide variety of chest and neck sizes in order to capture market share by offering an adjustable product that is suitable for many sizes of wearers.

Regarding claim 2:
Geronimo in view of Daly teach the hood assembly of claim 1, as set forth above.
Geronimo does not expressly teach wherein the first channel and the second channel are formed between an inner material layer and an outer material layer of the hood, such that the first channel and the second channel are not visible externally of the hood.
However, in further view of Daly:
Daly teaches each of the first channel and the second channel are formed between an inner layer (first layer of material (10)) and an outer layer (a second layer of material (11)) (paragraph 18).  Daly teaches the inner and outer layers allow the magnet to slide within the channel (paragraph 19).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have adopted the inner and outer layers of Daly in order to allow the magnets to slide within the channel, as taught by Daly (paragraph 19).  It would have been further obvious to adopt these layers in such a way that the first and second channels are not visible externally of the hood for aesthetic reasons, particularly in view of a motivation taught by extrinsic reference [Donner, US 2015/0201693] that visible fasteners on a hooded garment “detract from a smooth aesthetic look” (paragraph 6 of Donner).


Regarding claim 3:
Geronimo in view of Daly teach the hood assembly of claim 1, as set forth above.
	Geronimo does not expressly teach wherein the first channel and the second channel are incongruent with the hood and are secured on an inner surface of the hood.
	However, in further view of Daly, the limitation, as best understood, is taught:
	Daly teaches the first pocket (6) and the second pocket (8) can be removably joined to the garment (2)…by mechanical fasteners (31)” (paragraph 20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified hood assembly such that the first channel and second channel are incongruent with the hood and secured on an inner surface of the hood of Daly in order to create an improved article, one whose channels can be removed from the article and re-used on a different article; one would be motivated to adopt such a removable feature in case one the main fabric of the assembly became soiled and one wanted to use the channels on another article while the first article was awaiting laundering, for example. 

Regarding claim 4:
Geronimo in view of Daly teach the hood assembly of claim 1, as set forth above.
Geronimo does not expressly teach wherein the first channel and the second channel each include two additional material layers surrounding the respective one of the first magnet and the second magnet.
However, in further view of Daly:
Daly teaches the first channel and second channel each include two additional material layers surrounding the respective one of the first magnet and the second magnet because Daly teaches a “liner 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first channel and second channel of the modified hood assembly to comprise each two additional material layers (i.e. one layer of liner on each side of each magnet) of Daly in order to create an improved article, one capable of smooth sliding of each magnet within each channel, affording adjustment to the assembly, as taught by Daly (paragraph 23).  

Regarding claim 9:
Geronimo in view of Daly teach the hood assembly of claim 1, as set forth above.
Geronimo does not expressly teach the first channel and the second channel having respective channel bottoms, the hood having a bottom, wherein the respective channel bottoms are from 0.5 inches to 1.25 inches from the bottom of the hood.
However, in further view of Geronimo:
The assembly of Geronimo, as drawn in Fig. 2, depicts a first fastener bottom, a second fastener bottom, and a bottom of the hood, as show in annotated Fig. 2 – A below:

    PNG
    media_image2.png
    721
    712
    media_image2.png
    Greyscale

At least a region of the first fastener bottom appears to be distanced from at least a region of the hood bottom by 0.5 inches to 1.25 inches as drawn.  At least a region of the second fastener bottom appears to be distance from at least a region of the hood bottom by 0.5 inches to 1.25 inches as drawn.
Thus Geronimo at least suggests the respective fastener bottoms are from 0.5 inches to 1.25 inches from the bottom of the hood.


Regarding claim 10:
Geronimo in view of Daly teach the hood assembly of claim 1, as set forth above.
Geronimo does not expressly teach the first channel and the second channel having respective channel bottoms, the hood having a bottom, wherein the respective channel bottoms correspond with the bottom of the hood.
However, in further view of Geronimo:
The assembly of Geronimo, as drawn in Fig. 2, depicts a first fastener bottom, a second fastener bottom, and a bottom of the hood, as show in annotated Fig. 2 – A above, presented in addressing claim 9.
Thus Geronimo at least suggests the respective fastener bottoms correspond with the bottom of the hood.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the assembly of Geronimo in view of Daly such that its first channel and the second channel having respective channel bottoms, the hood having a bottom, wherein the respective channel bottoms correspond with the bottom of the hood to allow the user to readily pull apart the magnets by pulling on the free fabric of 

Regarding claim 11:
Geronimo in view of Daly teach the hood assembly of claim 1, as set forth above.
Geronimo does not expressly teach wherein a width and a thickness of the first channel and the second channel, and a diameter and a thickness of the first magnet and the second magnet, and a securing force between the First magnet and the second magnet when secured together, are such that the first magnet and the second magnet cannot slide respectively through the first channel and the second channel without user involvement.
However, in further view of Daly:
Each channel of Daly comprises a width (paragraph 25) and a thickness (a distance between element 10 and element 11 of each channel), as shown in Fig. 4 of Daly).  Moreover, the magnets of Daly, when secured together, are such that the first magnet and the second magnet cannot slide respectively through the first channel and the second channel without user involvement inasfar as Daly teaches “the corresponding portions of the garment (2) can be maintained in releasably fixed relation by the magnetic catched relation of the external surfaces (3) (4) of the first pocket (6)(14) and the second pocket (8)(15)” (paragraph 28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the assembly of Geronimo in view of Daly with the width and a thickness of the first channel and the second channel, and a diameter and a thickness of the first magnet and the second magnet, and a securing force between the First magnet and the second magnet when secured together, are such that the first magnet and the second magnet cannot slide respectively through the first channel and the second channel 

Regarding claim 12:
Geronimo in view of Daly teach the hood assembly of claim 11, as set forth above.
Geronimo does not expressly teach wherein the width of the first channel and the second channel is from 0.5 inches to 1.25 inches. and wherein the lengths of the first channel and the second channel are from 2 inches to 7 inches.
However, in further view of Daly:
Daly teaches the width of the channel is “in the range of about one half inch and about one inch; although particular embodiments may have greater or lesser dimensional relations”.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the width of each channel of the modified assembly to be in range of about 0.5 to 1.0 inches insofar as Daly teaches such is appropriate for the magnetic fastener of the modified garment.
Regarding lengths of each channel:
The first and second adjustment assemblies of Geronimo, as drawn in Fig. 2, appear to extend from around the thorax to around the abdomen of a human wearer when worn.  Thus Geronimo at least suggests a fastener length commensurate to such a distance on a human wearer, which appears to be from 2 inches to 7 inches.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified hood such that the first and second channel are from 2 inches to 7 inches to allow the hood to be secured close to the neck of a variety of wearers insofar as Geronimo teaches the hood “may be secured 20 so that their head and neck perspiration would fall thereon or otherwise be substantially absorbed therein” (paragraph 26).  One would be motivated to accommodate a wide variety of chest and neck sizes in order to capture market share by offering an adjustable product that is suitable for many sizes of wearers.

Regarding claim 13:
Geronimo in view of Daly teach the hood assembly of claim 12, as set forth above.
Geronimo does not expressly teach wherein the thickness of the first channel and the second channel is from 0.2 inches to 0.75 inches.
However, in further view of Daly: The thickness of a channel of Daly accommodates the height of a magnet of Daly as depicted in Fig. 4 of Daly.  Daly further teaches the dimensions of a magnet: “cylinder with a diameter in the range of about one quarter inch and about one half inch and height in the range of about one sixteenth inch and about one eighth inch” (paragraph 17).  Inasfar as Daly teaches a magnetic cylinder of 0.5 inch diameter and 0.125 inch height, one of ordinary skill in the art would recognize that two of such magnets, stacked on top of each other, would present a stronger magnetic force than only one magnetic cylinder.  Such a stacked assembly would therefore comprise a height of 0.25 inches.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the thickness of each channel of the modified assembly to be 0.25 inches in order to accommodate two 0.125 inch high magnets stacked on top of each other with the expected result of arriving at magnetic fastening that is stronger than only one of such magnets in each channel.


Regarding claim 15:
Geronimo in view of Daly teach the hood assembly of claim 11, as set forth above.
Geronimo does not expressly teach wherein the thickness of the first magnet and the second magnet is at least 85% of the thickness of the first channel and the second channel, respectively.
However, in further view of Daly:
The thickness of each magnet of Daly (Daly refers to such dimension as a “height”; paragraph 17) is accommodated within the thickness of each channel, as is shown in Fig. 4 of Daly.  Daly does not expressly indicate a proportional relationship between magnet thickness and channel thickness.  However, in view of Fig. 4, Daly appears to suggest the thickness of each is approximately equal; moreover Daly suggests the magnet should be smoothably slidable against both surfaces of the channel (paragraph 19).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified hood assembly to ensure the thickness of the first magnet and the second magnet is at least 85% of the thickness of the first channel and the second channel, respectively, as appears to be the case in Fig. 4 of Daly with the predictable result of an assembly whose magnets which are smoothly slidable, as suggested by Daly (paragraph 19).

Regarding claim 18:
Geronimo in view of Daly teach the hood assembly of claim 1, as set forth above.
Geronimo further teaches wherein the hood assembly is devoid of a drawstring insofar as Geronimo, as embodied in Fig. 2, is devoid of such; moreover the modification taught by Daly is a magnetic fastener devoid of a drawstring.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over [Geronimo, US 2015/0113699] in view of [Daly, US 2012/0317702] and [Sitbon, US 2005/0102802]

Regarding claim 5:
Geronimo in view of Daly teach the hood assembly of claim 4, as set forth above.
Geronimo does not expressly teach wherein the two additional material layers are made from nylon or spandex.
However, Daly teaches the liner should be “sufficiently smooth to allow movement” of the magnet within the channel (paragraph 23).
Sitbon teaches the inside of a channel surrounding a magnet can comprise nylon in order “to facilitate the movement of the magnetic component” (paragraph 230).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the two additional layers of the modified hood assembly from the nylon of Sitbon in order to facilitate movement of the magnet within the channel, as taught by Sitbon (paragraph 230 of Sitbon).  One would be motivated to adopt such a modification based on the “allow movement” motivation taught by Daly.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over [Geronimo, US 2015/0113699] in view of [Daly, US 2012/0317702] and [Good, US 5,604,960].

Geronimo in view of Daly teach the hood assembly of claim 4, as set forth above.
Geronimo does not expressly teach wherein the first channel and the second channel and the two additional material layers are stretchable to at least 120% of an original length.
54” contacting a magnet in a magnetic apparel fastener.  Good teaches “the inclusion of this layer 54 increases the flexibility of the finished closure system…allowing the system…to be used on dynamic applications such as clothing” (col. 7 lines 17-20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the two additional layers of each channel to be the stretchable material of Good and furthermore to provide material that is stretchable to at least 120% of an original length in order to render the closure system flexible and appropriate for use on the apparel item, as taught by Good (col. 7 lines 17-20).


Claims 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over [Geronimo, US 2015/0113699] in view of [Daly, US 2012/0317702] and [Rairden, US 2007/0039141].

Regarding claim 7:
Geronimo in view of Daly teach the hood assembly of claim 1, as set forth above.
Geronimo does not expressly teach a hood inner perimeter, presented below in annotated Fig. 2 – B of Geronimo as a newly drawn dashed line:

    PNG
    media_image3.png
    876
    822
    media_image3.png
    Greyscale


However, Geronimo does not expressly teach wherein the first channel and the second channel together occupy at least 20 % of the inner perimeter of the hood, and wherein the first magnet and the second magnet are spherically shaped.

However, in further view of Geronimo:
	The first and second adjustment assemblies of Geronimo, as drawn in Fig. 2, appear to extend from around the thorax to around the abdomen of a human wearer when worn.  Thus Geronimo at least 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified hood such that the first and second channel occupy at least 20 % of the inner perimeter of the hood in order to allow the hood to be secured close to the neck of a variety of wearers insofar as Geronimo teaches the hood “may be secured about the chest of the human wearer 20 so that their head and neck perspiration would fall thereon or otherwise be substantially absorbed therein” (paragraph 26).  One would be motivated to accommodate a wide variety of chest and neck sizes in order to capture market share by offering an adjustable product that is suitable for many sizes of wearers.
Thus Geronimo in view of Daly teach all the claimed limitations except:
wherein the first magnet and the second magnet are spherically shaped.

However, Rairden teaches a spherical magnet within a channel for fastening “is capable of universal rotation within the chamber. Accordingly, and assuming there is a corresponding magnet and chamber on another portion of the cloth 20, the respective magnets may be physically moved towards each other until the magnetic force on each magnet affects the other magnet so as to appropriately align a north and south pole for attaching the two magnets together” (paragraph 24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first and second magnets of the modified assembly to be spherically shaped as in Rairdern in order to create an improved article, one which is capable of fastening irrespective of the instant orientation of the magnets immediately prior to engagement, as taught by Rairden (paragraph 24).  One would be motivated to adopt such a feature in case one of the magnets of the assembly happened to become flipped into an 

Regarding claim 8:
Geronimo in view of Daly teach the hood assembly of claim 7, as set forth above.
Geronimo does not expressly teach wherein the first channel and the second channel together occupy at least 30 % of the entire inner perimeter of the hood.
However, in further view of Geronimo:
	The first and second adjustment assemblies of Geronimo, as drawn in Fig. 2, appear to extend from around the thorax to around the abdomen of a human wearer when worn.  Thus Geronimo at least suggests a fastener length commensurate to such a distance on a human wearer, which appears to be at least 30% of the inner perimeter of the hood as drawn.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified hood such that the first and second channel occupy at least 30 % of the inner perimeter of the hood in order to allow the hood to be secured close to the neck of a variety of wearers insofar as Geronimo teaches the hood “may be secured about the chest of the human wearer 20 so that their head and neck perspiration would fall thereon or otherwise be substantially absorbed therein” (paragraph 26).  One would be motivated to accommodate a wide variety of chest and neck sizes in order to capture market share by offering an adjustable product that is suitable for many sizes of wearers.

Regarding claim 20:
Geronimo teaches (Fig. 2):

a hood (the article shown in Fig. 2; i.e. “wearable towel…10”; paragraph 25) with a first hood semi-portion (refer to annotated Fig. 2 of Geronimo presented above in addressing claim 1) and a second hood semi-portion (refer to annotated Fig. 2 of Geronimo presented above in addressing claim 1), the hood sized to be selectively worn over a head of a user; 
a first adjustment assembly (refer to annotated Fig. 2 of Geronimo presented above in addressing claim 1) in the first hood semi-portion, 
a second adjustment assembly (refer to annotated Fig. 2 of Geronimo presented above in addressing claim 1) in the second hood semi-portion. 

	However, Geronimo does not expressly teach:
The first and second assembly being adapted to move the hood between a looser position and a tighter position; the first adjustment assembly comprising a first channel encasing a first magnet therein, the first magnet being spherically shaped and being slidable through the first channel; and a second adjustment assembly in the second hood semi-portion, the second adjustment assembly comprising a second channel encasing a second magnet therein, the second magnet being spherically shaped and being slidable through the second channel; wherein the first magnet and the second magnet provide opposing magnetic polarities, such that the first magnet and the second magnet can be selectively secured together to thereby move the hood between the looser position and the tighter position, wherein the first magnet and the second magnet together provide a securing force such that when the first magnet and the second magnet are secured together, the first magnet and the second magnet cannot slide respectively through the first channel and the second channel without user involvement.

18 such as a zipper, or any fastener known in the art for removably securing one object to another including, for example, standard push-button snaps, Velcro-type fasteners, adhesive substances, combinations thereof, and the like” (paragraph 26).  Thus Geronimo teaches the first and second assemblies can be any fastener known in the art.
	Daly teaches (Figs. 1-4) “a garment (2) such as a scarf or a shawl” (paragraph 12; Fig. 1) with a fastener comprising a first adjustment assembly (“first pocket (6)” and “first catch part” (29); paragraph 13; Fig. 2) comprising a first channel (“first pocket (6)”) encasing a first magnet “first catch part” (29) therein, the first magnet being slidable through the first channel (“The first catch part (29) can slide within the first pocket (6)”; paragraph 13) and having a first magnetic polarity (elements 29 and 30 are “magnetically coupled”; paragraph 13); and a second adjustment assembly (“second pocket (8)” and “second catch part” (30); paragraph 14) comprising a second channel (“second pocket (8)”) encasing a second magnet “second catch part” (30) therein, the second magnet being slidable through the second channel (“the second catch part (30) can slide within the second pocket (8)”; paragraph 14) and having a second magnetic polarity (elements 29 and 30 are “magnetically coupled”; paragraph 13); wherein the second magnetic polarity is an opposing polarity of the first magnetic polarity (inasfar as 29 and 30 are magnetically coupled, they have opposing polarity), such that the first magnet can be selectively secured together (“become sufficiently magnetically engaged…in magnetic catched relation”; paragraph 28) with the second magnet to thereby bring together a portion of a first semi-portion with a portion of a second semi-portion.
Moreover, the adjustment assemblies of Daly are adapted to move an article between a looser position and a tighter position insofar as the magnets of are separable and when the magnets are disconnected from each other, the article is looser, while when the magnets are secured together, the article is tighter; wherein the first magnet and the second magnet together provide a securing force 
	Daly further teaches the magnetic fastener “allows adjustment of the garment in relation to itself or the wearer without having to release the mated parts of the catch”. (paragraph 3).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have selected the first and second adjustment assemblies of Daly as the fastener of the hood of Geronimo in order to create an improved hood, one with the advantage of allowing adjustment of the garment in relation to itself or the wearer without having to release the mated parts of the catch, as taught by Daly (paragraph 3).
In adopting this modification, one would arrive at a first and second assembly being adapted to move the hood between a looser position and a tighter position; the first adjustment assembly comprising a first channel encasing a first magnet therein, the first magnet being slidable through the first channel; and a second adjustment assembly in the second hood semi-portion, the second adjustment assembly comprising a second channel encasing a second magnet therein, the second magnet being slidable through the second channel; wherein the first magnet and the second magnet provide opposing magnetic polarities, such that the first magnet and the second magnet can be selectively secured together to thereby move the hood between the looser position and the tighter position, wherein the first magnet and the second magnet together provide a securing force such that when the first magnet and the second magnet are secured together, the first magnet and the second magnet cannot slide respectively through the first channel and the second channel without user involvement.

the first magnet being spherically shaped
the second magnet being spherically shaped

However, Rairden teaches a spherical magnet within a channel for fastening “is capable of universal rotation within the chamber. Accordingly, and assuming there is a corresponding magnet and chamber on another portion of the cloth 20, the respective magnets may be physically moved towards each other until the magnetic force on each magnet affects the other magnet so as to appropriately align a north and south pole for attaching the two magnets together” (paragraph 24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first and second magnets of the modified assembly to be spherically shaped as in Rairdern in order to create an improved article, one which is capable of fastening irrespective of the instant orientation of the magnets immediately prior to engagement, as taught by Rairden (paragraph 24).  One would be motivated to adopt such a feature in case one of the magnets of the assembly happened to become flipped into an undesirable polarity, for example by error during assembly of the channels or during use, laundering, or transit of the assembly.  The spherical magnets would allow for ready attachment between magnets even if one of the magnets were rotated during such or similar events.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over [Geronimo, US 2015/0113699] in view of [Daly, US 2012/0317702] and [Fenoglio, EP 3,195,742]
Geronimo in view of Daly teach the hood assembly of claim 11, as set forth above.

However, Fenoglio teaches (Figs. 5A and 5B) a channel whose magnet (“magnet M”; paragraph 24) is at least 85% of the width (“inner diameter”; paragraph 26) of its channel (“tube”; paragraph 26).  The magnet of Feoglio is of “elongated” cylindrical shape, understood by one of ordinary skill in the art that its height is greater than its diameter.  Moreover, its configuration within the channel of Fenoglio is different from that as presented in Daly.
Fenoglio further teaches “The circular development of the pocket P can be chosen so as to be smaller than a semi-circumference of the magnet P so as to create a pocket P that requires a certain circumferential stretching when the magnet M is inserted (as a result of the condition of interference that is created with insertion of the magnet). This increases the stability of the position of the magnet M and further limits the movements, keeping the performance unaltered even after numerous washing cycles, when the material of the article 1-IV may be weakened)” (paragraph 24).  Fenoglio also suggests the magnet can still be slid within the channel inasfar as the channel “2… is shaped and sized to receive the magnet M in the way illustrated in Figure 5B” (paragraph 25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified each channel and magnet of the assembly of Geronimo in view of Daly with to be the elongated cylinder magnet of Fenoglio and the magnet at least 85% of the width of each respective channel of Fenoglio in order to create an improved article, one which would reasonably be expected to still allow for sliding movement as desired under user operation but limited movement thereof during laundering and therefore less damage imparted to the article during laundering , as taught by Fenoglio (paragraph 24).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over [Geronimo, US 2015/0113699] in view of [Daly, US 2012/0317702] and [Wilson, US2013/0180030]

Regarding claim 16:
Geronimo in view of Daly teach the hood assembly of claim 1, as set forth above.
Geronimo does not expressly teach wherein the first magnet and the second magnet together provide the securing force of from 10 lbs. to 30 lbs. of pull force.
However, Wilson teaches (paragraph 58) preferable magnetic material for a garment comprises neodymium.  “A neodymium (or "neo") magnet (also known as NdFeB, NIB, or Neo magnet), the most widely-used type of permanent rare earth magnet, is made from an alloy of neodymium, iron and boron to form the Nd2Fe14B tetragonal crystalline structure. Neo magnets are known for superior strength of magnetic field when compared to other commercially available magnets of similar dimension.”
Insofar as the present application discloses such magnets are exemplary for the present invention, it is understood that the material taught by Wilson is capable of affording the recited pull force of the claimed magnets.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the magnets of the modified hood assembly with the material of Wilson in such a way as to provide together a securing force of from 10 pounds-force to 30 pound-force in order to achieve a closure that is holds together the hood when fastened yet allows said hood to become separated when 10-30 pounds-force of separation are applied thereto.

Regarding claim 17:
Geronimo in view of Daly teach the hood assembly of claim 1, as set forth above.

However, Wilson teaches (paragraph 58) preferable magnetic material for a garment comprises neodymium.  “A neodymium (or "neo") magnet (also known as NdFeB, NIB, or Neo magnet), the most widely-used type of permanent rare earth magnet, is made from an alloy of neodymium, iron and boron to form the Nd2Fe14B tetragonal crystalline structure. Neo magnets are known for superior strength of magnetic field when compared to other commercially available magnets of similar dimension.”
Insofar as the present application discloses such magnets are exemplary for the present invention, it is understood that the material taught by Wilson is capable of affording the recited pull force of the claimed magnets.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the magnets of the modified hood assembly with the material of Wilson in such a way as to provide together a securing force of from 10 pounds-force to 30 pound-force in order to achieve a closure that is holds together the hood when fastened yet allows said hood to become separated when 13-20 pounds-force of separation are applied thereto.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over [Geronimo, US 2015/0113699] in view of [Daly, US 2012/0317702] and [Serbu, US 3,827,019]

Geronimo in view of Daly teach the hood assembly of claim 1, as set forth above.
Geronimo does not expressly teach wherein the first magnetic polarity faces the second hood semi-portion, wherein the second magnetic polarity faces the first hood semi-portion, such that when 
However, Serbu teaches (Fig. 6) a magnetic closure device for a garment comprising semi-portions wherein the first magnetic polarity faces the second semi-portion (panel 11; col. 4 line 2), wherein the second magnetic polarity faces the first portion (panel 12; col. 4 line 2), such that when the first magnet is selectively secured together with the second magnet the portion of the first semi-portion and the portion of the second semi-portion are not overlapped (“non-overlapping”; col. 4 lines 2-3).
Serbu further teaches that such non-overlapping configuration allows for the semi-portions to be brought together near the neck of a wearer and allows the closure to readily be joined “automatically” thereafter due to “the combined forces of gravity and the magnetic forces of the closure” (col. 6 lines 55-58).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the assembly of Geronimo in view of Daly with the first magnetic polarity faces the second semi-portion, wherein the second magnetic polarity faces the first semi-portion, such that when the first magnet is selectively secured together with the second magnet the portion of the first semi-portion and the portion of the second semi-portion are not overlapped of Serbu to arrive at an improved assembly, one which can be readily and automatically fastened after bringing the neck portion together due to gravity and magnetic forces, as taught by Serbu (col. 6 lines 55-58).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         
/SALLY HADEN/Primary Examiner, Art Unit 3732